Filed 4/5/00 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2000 ND 70







Karen M. Emter, 		Plaintiff and Appellee



v.



John Emter, 		Defendant and Appellant







No. 20000005







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Bruce B. Haskell, Judge.



AFFIRMED.



Per Curiam.



LaRoy Baird, III, of LaRoy Baird, P.C., P.O. Box 913, Bismarck, N.D. 58502-

0913, for plaintiff and appellee.



Gregory Ian Runge, 418 E. Rosser Ave., Suite A, Bismarck, N.D. 58501, for defendant and appellant.

Emter v. Emter

No. 20000005



Per Curiam.

[¶1]	In 
Emter v. Emter
, 1999 ND 102, ¶ 19, 595 N.W.2d 16, we remanded this case to the trial court for clarification of findings and reconsideration of the property division and spousal support award.  Upon remand, the trial court valued the property, divided it, and reduced the award of spousal support to Karen Emter.  John Emter appealed from the Judgment on Remand.  Affirmed under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner